OPINION
Before RABINOWITZ, C. J., and CON-NOR, BOOCHEVER, BURKE and MATTHEWS, JJ.
PER CURIAM.
Appellant was sentenced to imprisonment for consecutive terms of three years each on two counts of burglary not in a dwelling, the terms to be served concurrently with two previously imposed three and one-half year consecutive terms for larceny in a building which have recently been remanded by this court for resentencing. Hunter v. State, 590 P.2d 888 (Alaska 1979). In view of the fact that the sentences in the case at bar are for Hunter’s fourth and fifth felony convictions over a three year period we do not regard them as excessive.
AFFIRMED.